DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-24 have been canceled. Claims 25-44 are pending in this office action, of which claims 25, 34 and 40 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 34 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The receiving step in claim 1 recites “a search query that does not specify a geographic location associated with the search query” and the later identifying step recites “identifying by the computing system one or more location scores associated with each respective document of the plurality of documents” are not clear as to how the location scores are identifying since the documents responsive to the search query does not specify a geographic location associated with the search query. 
The identifying step recites “a set of documents that are responsive to the search query” and assigning step recites “one or more search result links of one or more search results 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25, 26, 29-32, 34, 36, 38, 40, 41 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,437,861 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application: 16/594,813
US Patent No. 10,437,861 B1
Claims 25, 34 and 40, 
                A computer-implemented method, comprising: 
              receiving, by a computing system comprising one or more computing devices, a search query that does not specify a geographic location associated with the search query; 

assigning, by the computing system, a respective weight to each respective document of the set of documents based, at least in part, on historical data indicative of a number of user clicks on one or more search result links of one or more search results produced for historical queries that are substantially the same as the search query; 
identifying, by the computing system, one or more location scores associated with each respective document of the plurality of documents, wherein each respective location score of the one or more location scores is indicative of a likelihood that a respective geographic location is associated with the respective document; 
 determining, by the computing system, a query score for each respective document of the set of documents based, at 
determining, by the computing system, the geographic location associated with the search query based, at least in part, on the query score for each respective document of the set of documents; and 






























                  


             













              providing for display, by the computing system, a subset of the set of documents and information associated with the geographic location.  


 
Claims 1, 8 and 13,
A computer-implemented method comprising: 





accessing, by the one or more computing devices, a search history database comprising a plurality of different search queries; 
identifying, by the one or more computing devices and from amongst the plurality of different search queries, queries comprising search result links to the plurality of different documents; 
identifying, by the one or more computing devices and from amongst the queries comprising the search result links, a set of location-referencing queries comprising explicit references to physical locations; 












determining, by the one or more computing devices, a site click count for the website corresponding to a number of identified clicks on the search result links; 
determining, by the one or more computing devices, a location-referencing click count for the website corresponding to a number of clicks on a portion of the search result links in the set of location-referencing queries; 
determining, by the one or more computing devices and for each geographic location of one or more different geographic locations explicitly or implicitly referenced by the set of location-referencing queries: 
a location-specific click count for the geographic location corresponding to a number of clicks on a portion of the search results links in the set of location-referencing queries that contain an explicit or implicit reference to the geographic location, and a location-specific score for the geographic location based at least in part on the site click count, the location-referencing click count, and the location-specific click count and indicating that the geographic location is associated with the website; 
associating, by the one or more computing devices, for at least one geographic location of the one or more different geographic locations, and based at least in part on the location-specific score for the at least one geographic location, the at least one geographic location with the website; 
receiving, by the one or more computing devices and from a client, a search query that does not specify the at least one geographic location; 
processing, by the one or more computing devices, the search query to produce a set of search results comprising a link to a document of the plurality of different documents; and 
returning, by the one or more computing devices and to the client, data indicating at least a subset of the set of search results corresponding to the at least one geographic location. 



Claims 25, 26, 29-32, 34, 36, 38, 40, 41 and 44 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the 861‘ US Patent anticipate the 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '813 claims by including the site click count, location referencing click count and location specific click count to indicate that the geographic location is associated with the website of the '861 claims to arrive at the intended results of the both of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 25-29 and 33-44 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dandedkar et al., US 20100174703 A1 (hereinafter “Dandekar”).

As to claims 25, 34 and 40,
Dandekar teaches a computer-implemented method, comprising: 
(Dandekar, para 0013,0047,0048 and Fig. 4 step 404); 
identifying, by the computing system, a set of documents that are responsive to the search query (Dandekar, Fig. 4 step 412, determine search result for the received query); 
assigning, by the computing system, a respective weight to each respective document of the set of documents based, at least in part, on historical data indicative of a number of user clicks on one or more search result links of one or more search results produced for historical queries that are substantially the same as the search query (Dandekar, para 0042, The lookup file component 286 is further configured to use click data from the query log data to determine the most clicked on or selected URLs for each of the selected enhanced queries); 
identifying, by the computing system, one or more location scores associated with each respective document of the plurality of documents, wherein each respective location score of the one or more location scores is indicative of a likelihood that a respective geographic location is associated with the respective document (Dandekar, para 0044, 0046-0047, Fig. 3 use query and computing device/user location to determine implicit local intent. Para 0044 discloses the localized URLs may be presented at set positions in the search results, at the top of the search page as the first set of results, or at the bottom of the search page as the last set of results. Alternatively, the search page can be split explicitly at a certain location and the localized URLs presented with a message notifying the users of the reason for the split. For instance, the top three localized URLS (i.e., top three location score) for a query may be presented as the top three search results with an explicit split on the results page and a message "Results for query "bus" near Seattle, Washington."); 
determining, by the computing system, a query score for each respective document of the set of documents based, at least in part, on the respective weight and the one or more location scores associated with the respective document (Dandekar, para 0043, 0046, 0048 both the received query and the computing device/user's location are utilized to determine if an implicit local intent is present. Upon determining that an implicit local intent is present, at step 310, a search engine (e.g., search engine 220 of FIG. 2) is utilized to determine at least one local, location-specific search result for the received query); 
determining, by the computing system, the geographic location associated with the search query based, at least in part, on the query score for each respective document of the set of documents (Dandekar, para 0043, 0047, 0048, Upon determining that an implicit local intent is present, at step 310, a search engine (e.g., search engine 220 of FIG. 2) is utilized to determine at least one local, location-specific search result for the received query); and 
providing for display, by the computing system, a subset of the set of documents and information associated with the geographic location (Dandekar, para 0047,0048 and 0049, Utilizing the systems and methods described herein locally-biased queries are identified, despite such queries being void of any location-specific terms. A location of a computing device associated with the user is determined and localized web search results associated with the data item pair comprising the input query and the user's determined location are generated and presented to the user).  

As to claims 26, 35 and 41,
Dandekar teaches each respective document of the set of documents is associated with one or more respective historical search result links (Dandekar, para 0032, Click (selection) data includes the URLs of the results that users most often selected for particular search queries).  

As to claims 27, 36 and 42,
Dandekar teaches assigning, by the computing system, the respective weight to each respective document of the set of documents comprises: 
determining, by the computing system, a number of respective user clicks associated with the respective document of the set of respective documents based, at least in part, on a number of user clicks on the one or more respective historical search results (Dandekar, para 0031, an entry may indicate that a user issued the query "bus Seattle" from location Seattle, Washington 10,000 times); 
determining, by the computing system, a total number of user clicks for the set of documents based, at least in part, on the number of respective user clicks associated with each respective document of the set of respective documents (Dandekar, para 0029, a session data entry may indicate that users went from the query "bus" to the query "bus Seattle" in the same session 5,000 times); and 
assigning, by the computing system, the respective weight to each respective document of the set of documents based on a comparison of the number of respective user clicks and the total number of user clicks (Dandekar, para 0032, Click (selection) data includes the URLs of the results that users most often selected for particular search queries. For example, an entry may show that for the query "bus Seattle," the most selected URL was "http://transit.metrokc.gov" and the second most selected URL was "http://www.seattle.gov./html/citizen/bus.htm", etc.).  

As to claims 28, 37 and 43,
Dandekar teaches the respective weight for each respective document of the set of documents is the number of respective user clicks associated with the respective document divided by the total number of user clicks for the set of documents (Dandekar, para 0029 and 0032, the most selected URL and second selected URL are calculated);  

As to claim 29,
 Dandekar teaches identifying, by the computing system, the one or more location scores associated with each respective document of the plurality of documents comprises: 
identifying, by the computing system, a plurality of websites, wherein the plurality of websites comprise a respective website for each respective document of the set of documents (Dandekar, para 0032, Click data includes the URLs(i.e., websites) of the results); and 
identifying, by the computing system, the one or more location scores based on each respective website of the plurality of websites, wherein each respective location score of the one or more location scores is indicative of a likelihood that a respective geographic location is associated with the respective website (Dandekar, para 00430,0044, the top three localized URLS for a query may be presented as the top three search results with an explicit split on the results page and a message "Results for query "bus" near Seattle, Washington.").   

As to claim 33,
Dandekar teaches determining, by the computing system, the geographic location associated with the search query based, at least in part, on the query score for each respective document of the set of documents comprises: determining, by the computing system, that an aggregated query score for the set of documents exceeds a predetermined threshold value (Dandekar, para 0037-0038, after evaluating KL("bus seattle", Seattle) the query component 282 may be configured to compare the KL divergence value to a predefined threshold value, such as 0.25, to determine whether the query is locally biased toward a particular location. A high KL divergence value indicates that the query "bus Seattle" is unusually popular in this location (Seattle, Washington)).  

As to claims 38 and 44,
Dandekar teaches providing for display the information associated with the geographic location comprises: 
providing text that identifies the geographic location (Dandekar, para 0039, the term component 284 is configured to analyze `session data with locations` entries from the query log data to determine the number of times a particular term was added to a query received at a particular location, as identified by the location information provided by the location database 250); 
providing search results relevant to the geographic location (Dandekar, para 0044, the top three localized URLS for a query may be presented as the top three search results with an explicit split on the results page and a message "Results for query "bus" near Seattle, Washington."); 
providing a map that shows the geographic location; or 
providing a link to a map that shows the geographic location (Dandekar, para 0027, the location database includes a lookup table having location data and IP address data. For each URL, web-based property, and IP address, the lookup table may include a corresponding location. The location may specify the country, state, city, county, municipality, or any other geographic location identifier for a web-based property having the specified URL).  

As to claim 39,
Dandekar teaches Page 6 of 9storing the search query and information associated with the geographic location in the memory (Dandekar, para 0017 and 0019 and Fig. 1, computing device directly or indirectly connected to memory 112 and read data from memory).  

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





3/11/2021

/NARGIS SULTANA/Examiner, Art Unit 2164